The defendants' exceptions to the denial of the motions for a nonsuit and for an order of judgment in their favor raise the same question of law that was before the court upon the former transfer of the case, and that was then decided adversely to them. Curtis v. Car Works, 73 N.H. 516. The exception to the denial of the motion to set aside the verdict on the ground that it is against the law and the evidence raises no question of law (Wilbur v. Berry, 71 N.H. 619) and is not insisted upon. The exception to the denial of the motion to recall the jury and interrogate them as to the evidence which they considered in arriving at their verdict, etc., cannot be sustained. Winslow v. Smith, ante, 65; State v. Frazier, ante, 112.
Exceptions overruled.
All concurred. *Page 601